Citation Nr: 0001090	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-02 400	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of a left 
wrist strain.

3.  Entitlement to service connection for bursitis of the 
right knee.

4.  Entitlement to service connection for residuals of a 
right ankle sprain.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to March 
1997.  This matter comes to Board of Veterans' Appeals 
(Board) from an August 1997 RO decision that denied service 
connection for tinnitus, residuals of a left wrist strain, 
bursitis of the right knee, and residuals of a right ankle 
sprain.  The veteran failed to report for an RO hearing 
scheduled for April 1998.


FINDINGS OF FACT

1.  The veteran has not presented competent evidence of a 
plausible claim for service connection for tinnitus.

2.  The veteran has not presented competent evidence of a 
plausible claim for service connection for residuals of a 
left wrist strain.

3.  The veteran has not presented competent evidence of a 
plausible claim for service connection for bursitis of the 
right knee.

4.  The veteran has not presented competent evidence of a 
plausible claim for service connection for residuals of a 
right ankle sprain.


CONCLUSIONS OF LAW

1.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for residuals of a left 
wrist strain is not well grounded.  38 U.S.C.A. § 5107(a).

3.  The claim for service connection for bursitis of the 
right knee is not well grounded.  38 U.S.C.A. § 5107(a).

4.  The claim for service connection for residuals of a right 
ankle sprain is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from June 1985 to March 
1997.

The veteran's service medical records show he was seen for 
right knee complaints in January 1991.  He reported that he 
had had pain medial to his right patella for several weeks.  
The impression was knee pain of uncertain etiology.  He was 
given ibuprofen.  The next day it was noted that he had pain 
above the right knee from a sports injury.  Examination was 
negative, and ibuprofen was continued.  The assessment was 
muscle strain of the quadriceps of the right knee.  He was to 
return to the clinic for follow up if necessary.  

On an April 1994 service examination, the veteran denied that 
he had had a ringing in his ears.  His hearing thresholds 
were all 15 decibels or less at all frequencies, except at 
6000 decibels in his left ear where he had a 25 decibels 
threshold.  The lower and upper extremities were normal.  On 
an April 1995 service examination, his hearing thresholds 
were all 10 decibels or less at all frequencies, except at 
6000 decibels in his right ear where he had a 20 decibels 
threshold.  All systems examined were within normal limits.  
Audiometric testing showed bilateral sensorineural hearing 
loss.

The service medical records further show the veteran was seen 
at an outpatient clinic for left wrist pain in May 1995 after 
a fall onto his extended hands.  He had some discomfort on 
extremes of range of motion.  The doctor noted an X-ray was 
negative.  (The radiologist's report noted minimal swelling.)  
The assessment was wrist strain.  In July 1996 the veteran 
twisted his right ankle playing basketball.  The impression 
was right ankle sprain.  X-rays were negative for a fracture.  
He was given conservative treatment and limited duty.  He 
returned to the medical clinic later that month.  It was 
noted that his ankle was feeling much better, discoloration 
was resolving, and edema was decreasing.  He was instructed 
to return to the clinic for any further problems.  

On the veteran's November 1996 service separation 
examination, the veteran reported that he had had a right 
ankle sprain the preceding June that had resolved.  It was 
reported that that he was very active, and no pertinent 
complaints were noted.  Clinical examination of the ears and 
upper and lower extremities was normal.  High frequency 
hearing loss for assessed (although audiometric findings were 
normal below 6000 hertz).

In May 1997 the veteran filed a claim for service connection 
for numerous disorders, including tinnitus, residuals of a 
right ankle sprain, right knee bursitis, and residuals of a 
left wrist sprain.

On a June 1997 VA audiometric examination, the veteran 
reported noise exposure while working around aircraft during 
service and that constant tinnitus started during service.  
Pure tone thresholds (all frequencies tested were at or below 
4000 hertz) were all 15 or less, and speech discrimination 
scores were 100 percent.  The examiner reported that the 
hearing thresholds were within normal limits.  The diagnoses 
included constant bilateral tinnitus.  On another examination 
report from June 1997, the veteran had complaints of 
tinnitus.  It was stated that audiometric testing showed 
bilateral sensorineural hearing loss; however, no new 
audiometric results were reported.  The diagnoses were 
tinnitus by history, no active ear disease, and bilateral 
sensorineural hearing loss.  [The Board notes that the RO 
subsequently denied service connection for bilateral hearing 
loss, and such issue is not on appeal.  The RO denied service 
connection as audiometric test results indicate the veteran 
does not have a hearing loss disability under the standards 
of 38 C.F.R. § 3.385.]

On a June 1997 VA orthopedic examination, the veteran 
reported he had sprained his left wrist about a year ago when 
he fell on his hand.  He said his wrist was nearly recovered 
except it ached with different maneuvers when lifting 
weights.  He indicated that previously his right knee hurt 
when doing squats, and he had been told he had bursitis; 
however, he related he did not have this problem since he 
stopped doing squats.  He said he had hurt his right ankle 
playing basketball and that it was fine now except that it 
hurt when he was running.  Examination of the right ankle and 
left wrist showed no swelling, crepitus, warmth, tenderness, 
crepitus or effusion, and range of motion was essentially 
normal.  Examination of the right knee showed no swelling, 
warmth, tenderness.  There was no swelling, warmth, or 
tenderness of the right knee.  The examiner said bursitis of 
the right knee was not found.  X-rays of the right ankle, 
right knee, and left wrist were all normal.  The diagnoses 
included normal examination of the right ankle and right 
knee.

In the veteran's notice of disagreement and substantive 
appeal, he argued that service connection should be granted 
for his claimed disabilities because he continues to have 
symptoms with various activities.

II.  Analysis

The veteran claims service connection for tinnitus, residuals 
of a left wrist strain, bursitis of the right knee, and 
residuals of a right ankle sprain.  Service connection may be 
granted for a disability resulting from a disease or injury 
which was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

The threshold question of is whether the veteran has met his 
initial burden of submitting evidence to show that his claims 
are well grounded, meaning plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  If he has not 
done so, there is no VA duty to assist him in developing the 
claims, and they must be denied.  Id.  For a claim to be well 
grounded, it must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  
For a service connection claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); competent evidence showing incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence); and 
competent evidence of a nexus between the in-service disease 
or injury and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498 (1995).

A.  Tinnitus

Tinnitus was never shown during the veteran's service.  
Tinnitus was first diagnosed on the post-service VA 
audiometric examination.  The veteran has not submitted 
medical evidence linking the current tinnitus to service.  
Without such medical evidence of causality, the claim for 
service connection is not well grounded.  Caluza, supra. 

On the VA examination, the veteran reported that he had 
tinnitus after exposure to loud noise during service.  As a 
layman, the veteran is not competent to render an opinion 
regarding diagnosis or etiology of tinnitus, and his 
statements do not serve to make his claim well grounded.  
Grivois v. Brown, 6 Vet. App. 136 (1994).  Likewise, the mere 
recitation in the medical record of the veteran's lay history 
of tinnitus since service does not constitute competent 
medical evidence of causality, and does not serve to make the 
claim well grounded.  LeShore v. Brown, 8 Vet.App. 406 
(1996). 

Absent competent medical evidence of causality, the claim for 
service connection for tinnitus is implausible and must be 
denied as not well grounded.  38 U.S.C.A. § 5107(a).



B.  Residuals of a left wrist strain, bursitis of the right 
knee, and residuals of a right ankle sprain

The veteran claims service connection is warranted for 
residuals of a left wrist strain, bursitis of the right knee, 
and residuals of a right ankle sprain.  He says that he 
sustained injuries during service and he still has some 
symptoms when engaged in certain physical activities.  The 
service medical records support his statements regarding the 
claimed injuries; however, in each case there was no further 
evidence of continued symptoms after the initial treatment 
and follow-up, and the service separation examination and the 
VA examination following service were negative for diagnosis 
of any left wrist, right knee, or right ankle disorder.  

The veteran avers that he has current left wrist, right knee, 
and right ankle disorders, but, as a layman, he lacks 
competence to give a medical opinion on diagnosis or etiology 
of a condition, and his statements do not serve to make his 
claim well grounded.  LeShore, supra.

The veteran has not presented competent medical evidence of 
current left wrist, right knee, or right ankle disabilities, 
or competent medical evidence linking any current left wrist, 
right knee, or right ankle disability to service.  Absent 
such competent medical evidence, the claims for service 
connection for residuals of a left wrist strain, bursitis of 
the right knee, and residuals of a right ankle sprain 
disabilities are implausible and must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.









ORDER

Service connection for tinnitus is denied.

Service connection for residuals of a left wrist strain is 
denied.

Service connection for bursitis of the right knee is denied.

Service connection for residuals of a right ankle sprain is 
denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

